Citation Nr: 1011662	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  09-36 223	)	DATE
	)
	)

THE ISSUES

1.  Whether a November 4, 1949, decision of the Board, which 
denied an increased evaluation for hydronephrosis of the left 
kidney, then rated as 10 percent disabling, should be revised 
or reversed on the grounds of clear and unmistakable error. 

2.  Whether a September 26, 1961, decision of the Board, 
which denied the granting of service connection for a 
neuropsychiatric disorder, should be revised or reversed on 
the grounds of clear and unmistakable error. 

3.  Whether an October 17, 1962, reconsideration action of 
the Board, which denied the revision of the Board's decision 
of September 26, 1961, that had denied the granting of 
service connection for a neuropsychiatric disorder, should be 
revised or reversed on the grounds of clear and unmistakable 
error. 

4.  Whether a July 2, 1981, decision of the Board, which 
denied the granting of service connection for a psychiatric 
disorder and a back disorder, should be revised or reversed 
on the grounds of clear and unmistakable error. 

5.  Whether a December 13, 1983, decision of the Board, which 
denied the granting of service connection for a chronic 
acquired psychiatric disorder and a chronic gastrointestinal 
disorder, should be revised or reversed on the grounds of 
clear and unmistakable error.


REPRESENTATION

Appellant represented by:	Richard A. Krause, Attorney at 
Law


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The Veteran was on active duty in the US Army from December 
1942 to November 1947.  The Veteran's son is his fiduciary.  

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on the 
fiduciary's September 2009 motion alleging clear and 
unmistakable error in previous Board decisions.  
Specifically, in the motion, the fiduciary, acting on behalf 
of his father, and working through his accredited 
representative, stated that error had been committed by the 
Board in its November 4, 1949, September 26, 1961, October 
17, 1962, July 2, 1981, and December 13, 1983, decisions.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  In a November 4, 1949, decision, the Board denied the 
Veteran's claim for an increased evaluation for 
hydronephrosis of the left kidney, then rated as 10 percent 
disabling.  

2.  The appellant, through the accredited representative, has 
not adequately set forth allegations of clear and 
unmistakable error in the November 4, 1949, decision of the 
Board, nor the legal or factual basis for such allegations of 
error, and why the result would have been manifestly 
different but for the errors.

3.  In a September 26, 1961, decision, the Board denied 
service connection for a neuropsychiatric disorder.  

4.  The appellant, through the accredited representative, has 
not adequately set forth allegations of clear and 
unmistakable error in the September 26, 1961, decision of the 
Board, nor the legal or factual basis for such allegations of 
error, and why the result would have been manifestly 
different but for the errors.

5.  An October 17, 1962, reconsideration action of the Board, 
which denied the revision of the Board's decision of 
September 26, 1961, that had denied the granting of service 
connection for a neuropsychiatric disorder, denied the 
Veteran's claim.  

6.  The appellant, through the accredited representative, has 
not adequately set forth allegations of clear and 
unmistakable error in the October 17, 1962, reconsideration 
action by the Board, nor the legal or factual basis for such 
allegations of error, and why the result would have been 
manifestly different but for the errors.  Moreover, the 
representative has not shown that the correct facts, as they 
were known at the time, were not before the Board, or that 
the statutory or regulatory provisions extant at the time, 
were incorrectly applied.

7.  In a July 2, 1981, decision, the Board denied service 
connection for a psychiatric disorder and a back disorder.  

8.  The appellant, through the accredited representative, has 
not adequately set forth allegations of clear and 
unmistakable error in the July 2, 1981, Board decision, nor 
the legal or factual basis for such allegations of error, and 
why the result would have been manifestly different but for 
the errors.  Moreover, the representative has not shown that 
the correct facts, as they were known at the time, were not 
before the Board, or that the statutory or regulatory 
provisions extant at the time, were incorrectly applied.

9.  In a December 13, 1983, decision, the Board denied 
service connection for a chronic acquired psychiatric 
disorder and a chronic gastrointestinal disorder.  

10.  The appellant, through the accredited representative, 
has not adequately set forth allegations of clear and 
unmistakable error in the December 13, 1983, Board decision, 
nor the legal or factual basis for such allegations of error, 
and why the result would have been manifestly different but 
for the errors.  Moreover, the representative has not shown 
that the correct facts, as they were known at the time, were 
not before the Board, or that the statutory or regulatory 
provisions extant at the time, were incorrectly applied.


CONCLUSIONS OF LAW

1.  The criteria for revision or reversal of the November 4, 
1949, Board decision, which denied an increased evaluation 
for hydronephrosis of the left kidney, on the basis of clear 
and unmistakable error, have not been met.  38 U.S.C.A. § 
7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1402, 20.1403, 
20.1404 (2009).

2.  The criteria for revision or reversal of the September 
26, 1961, Board decision, which denied the granting of 
service connection for a neuropsychiatric disorder, on the 
basis of clear and unmistakable error, have not been met.  38 
U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1402, 
20.1403, 20.1404 (2009).

3.  The criteria for revision or reversal of the October 17, 
1962, reconsideration action of the Board, which denied the 
revision of the Board's decision of September 26, 1991, that 
denied the granting of service connection for a 
neuropsychiatric disorder, on the basis of clear and 
unmistakable error, have not been met.  38 U.S.C.A. § 7111 
(West 2002); 38 C.F.R. §§ 20.1400, 20.1402, 20.1403, 20.1404 
(2009).

4.  The criteria for revision or reversal of the July 2, 
1981, Board decision, which denied the granting of service 
connection for a psychiatric disorder and a back disorder, on 
the basis of clear and unmistakable error, have not been met.  
38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 
20.1402, 20.1403, 20.1404 (2009).

5.  The criteria for revision or reversal of the December 13, 
1983, Board decision, which denied the granting of service 
connection for a chronic acquired psychiatric disorder and a 
chronic gastrointestinal disorder, on the basis of clear and 
unmistakable error, have not been met.  38 U.S.C.A. § 7111 
(West 2002); 38 C.F.R. §§ 20.1400, 20.1402, 20.1403, 20.1404 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, while the Board is generally 
required to address the Veterans Claims Assistance Act of 
2000 (VCAA), the Board notes that it is not necessary to 
discuss the VCAA in connection with the fiduciary's Motion in 
this case.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159 (2009).  The United States Court of 
Appeals for Veterans Claims, hereinafter the Court, has held 
that the provisions of the VCAA do not apply to a claim based 
on an allegation of clear and unmistakable error in a 
previous Board decision.  See Livesay v. Principi, 15 Vet. 
App. 165 (2001) (en banc).  The Court held that an attempt to 
obtain benefits based on an allegation of clear and 
unmistakable error "is fundamentally different from any 
other kind of action in the VA adjudicative process."  
Livesay, 15 Vet. App. at 178.  An allegation of clear and 
unmistakable error does not represent a "claim", but rather 
is a collateral attack on a final decision.  It involves a 
legal challenge to a prior Board decision and does not 
involve acquiring or submitting any additional evidence.  
Therefore, the provisions of the VCAA are not for application 
in the adjudication of the issue of clear and unmistakable 
error in a prior final Board decision.

A Board decision is final on the date stamped on the face of 
the decision.  38 C.F.R. § 20.1100 (2009).  A final Board 
decision is subject to review by the Board on motion alleging 
clear and unmistakable error.  38 U.S.C.A. § 7111(a) (West 
2002); 38 C.F.R. § 20.1400 (2009).  A motion alleging clear 
and unmistakable error in a Board decision is a matter of 
original jurisdiction with the Board.  See 38 U.S.C.A. § 
7111(e) (West 2002); 38 C.F.R. § 20.1402 (2009).  Motions 
alleging such error are not, except as otherwise provided, 
subject to rules relating to processing and disposition of 
appeals.  38 C.F.R. § 20.1402 (2009).

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a) (2009).  
Moreover, the decision is to be based on the record and the 
law that existed when the challenged decision was made.  38 
C.F.R. § 20.1403(b) (2009).

A clear and unmistakable error is one which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  The error cannot be clear and unmistakable unless it 
is absolutely clear that a different result would have 
ensued, but for the error.  38 C.F.R. § 20.1403(c) (2007).  
The following do not constitute clear and unmistakable error:  
(1) changed diagnosis; (2) failure to fulfill the duty to 
assist; or (3) a disagreement as to how facts were weighed or 
evaluated.  38 C.F.R. § 20.1403(d) (2009).  Clear and 
unmistakable error does not include the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation.  38 C.F.R. § 
20.1403(e) (2009).

The regulatory definition of clear and unmistakable error was 
based on prior rulings of the United States Court of Appeals 
for Veterans Claims, hereinafter the Court.  More 
specifically, it was observed in the notice of proposed 
rulemaking that Congress intended that VA adopt the Court's 
interpretation of the term "clear and unmistakable error."  
Indeed, as was discussed in the notice of proposed 
rulemaking, 63 Fed. Reg. 27,534-36 (1998), the sponsor of the 
bill that became the law specifically noted that the bill 
would "not alter the standard for evaluation of claims of 
CUE."  143 Cong. Rec. 1,567-68 (daily ed. Apr. 16, 1997) 
(remarks of Rep. Evans, sponsor of H.R. 1090, in connection 
with House passage).  Thus, the Board is permitted to seek 
guidance as to the existence of clear and unmistakable error 
in prior Board decisions based on years of prior Court 
precedent regarding clear and unmistakable error, such as 
Fugo v. Brown, 6 Vet. App. 40 (1993).

I.  The November 4, 1949, Board Decision

In November 1949, the Board issued a decision on whether the 
Veteran had submitted sufficient evidence that would support 
the awarding of a disability evaluation in excess of 10 
percent for hydronephrosis of the left kidney.  The Board 
found that the evidence did not support the Veteran's claim 
and hence, his claim was denied.  The Veteran was notified of 
that decision but he did not request reconsideration.  Hence, 
that action became final.  

A review of the record indicates that service connection had 
been originally granted via a rating action issued in 
November 1948.  A 10 percent disability rating had been 
assigned in accordance with the rating criteria found at 
Diagnostic Code 7509, of the Veterans Administration's 
Schedule for Rating Disabilities, 1945 edition.  Under this 
rating code, a mild case of hydronephrosis will be assigned a 
10 percent disability rating for only an occasional attack of 
colic, not infected and not requiring catheter drainage, a 20 
percent evaluation is warranted for frequent attacks of 
colic, requiring catheter drainage, and a 30 percent 
evaluation is warranted for frequent attacks of colic with 
infection (pyonephrosis), kidney function impaired.  In 
severe cases, hydronephrosis was to be rated as an absence of 
one kidney with nephritis, infection, or pathology of the 
other.  

Upon reviewing the Veteran's Army medical records and 
examination results from August 1948, the RO determined that 
the manifestations and symptoms produced by this disorder 
warranted a 10 percent disability rating, but no higher.  The 
Veteran was notified of that decision and he subsequently 
appealed to the Board for review.  It is specifically noted 
that the issue appealed to the Board was that involving an 
increased rating; the issue of entitlement to service 
connection for a psychiatric disorder was not appealed.  The 
Board then found that the evidence of record did not 
establish "a degree of disability warranting a rating in 
excess of that currently in effect.  The appeal is, 
accordingly, denied."  

The accredited representative has now come before the Board 
claiming that this Board decision contained clear and 
unmistakable error.  He has stated that the clear and 
unmistakable error occurred when the Board did not grant 
service connection for a neuropsychiatric disorder (anxiety 
state - moderate).  In his motion, and the written documents 
submitted after the motion, the accredited representative 
failed to address the issue that was adjudicated by the Board 
in 1949.  That is, he did not discuss the issue involving an 
increased evaluation for hydronephrosis.  Instead, the 
accredited representative opined argued that the Board 
decision was clearly and unmistakably erroneous because it 
did not grant service connection for a psychiatric disorder.  

As previously stated, a motion alleging clear and 
unmistakable error in a prior Board decision must set forth 
clearly and specifically the alleged clear and unmistakable 
error, or errors of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
38 C.F.R. § 20.1404(b) (2009).  In this instance, the moving 
party (the fiduciary through his accredited representative) 
has failed to clearly and specifically set forth alleged 
errors of fact or law in the November 4, 1949, Board 
decision, the legal or factual basis for such allegations, 
and why the result would have been manifestly different but 
for the alleged error.  The Board emphasizes that in a clear 
and unmistakable error motion it is incumbent upon the moving 
party to set forth clearly and specifically the alleged clear 
and unmistakable error, and a disagreement as to how the 
facts were weighed or evaluated is not sufficient to satisfy 
this requirement.  38 C.F.R. § 20.1403 (2009).  As such, 
because the moving party has failed to comply with 38 C.F.R. 
§ 20.1404(b) (2009) in his attempt to challenge the November 
4, 1949, Board decision on the basis of clear and 
unmistakable error, the Board must dismiss the motion to 
revise.  This is done without prejudice to refiling.

II.  The September 26, 1961, Board Decision

With respect to the September 26, 1961, Board decision, in 
that action the Board denied entitlement to service 
connection for a neuropsychiatric disorder.  The Veteran was 
notified of that action and he subsequently requested 
reconsideration by the Board.  An enlarged panel, consisting 
of six members of the Board, reviewed the claim and 
subsequently issued a reconsidered Board decision on October 
17, 1962.  After reviewing the September 1961 Board decision, 
the expanded panel found that error in or a basis of 
modification of the decision of September 1961 was not found.  
As such, the Veteran's appeal was denied.  

The Board would note that the September 26, 1961, Board 
decision that denied entitlement to service connection for a 
neuropsychiatric disorder is subsumed by the October 17, 
1962, Board decision that addressed the same issue.  See 
Smith v. Brown, 35 F.3d 1516 (Fed. Cir. 1994), Dittrich v. 
West, 163 F.3d 1349 (Fed. Cir. 1994).  When a decision is 
deemed subsumed by a supervening Board decision, as a matter 
of law, the original decision cannot be the subject of a 
claim of clear and unmistakable error.  Rather, in such a 
case, the claimant "must proceed before the Board and urge 
that there was clear and unmistakable error" in the 
subsequent Board decision.  Brown v. West, 203 F.3d 1378, 
1381 (Fed. Cir. 2000).  In other words, where a Board 
decision has subsequently addressed the underlying issue, the 
moving party may not claim clear and unmistakable error in 
the original Board decision because that original Board 
decision has been subsumed by the latest Board action.  Thus, 
the claim of clear and unmistakable error in the September 
26, 1961, Board decision must be denied.



III.  The October 17, 1962, Board Decision

The third Board decision that the accredited representative 
has claimed contains clear and unmistakable error was issued 
on October 17, 1962.  In that action, the Board made a 
determination as to whether the evidence of record supported 
the Veteran's claim that he was suffering from a 
neuropsychiatric disorder that began in or was caused by or 
the result of his military service.  Upon reviewing the 
record, the Board determined that the evidence did not 
support the Veteran's assertions.  Thus, the claim was 
denied.  

The accredited representative has now come before the Board 
claiming that clear and unmistakable error was committed in 
the Board's October 1962 decision.  In the motion before the 
Board, the representative has given a laundry list of reasons 
why he believes clear and unmistakable error was committed.  
In that list, the representative stated that the Board erred 
when it did not procure certain medical records, that it 
discredited or discounted pieces of evidence of record, and 
that it relied on other pieces of evidence in the record, 
which it should not have done, to support the final outcome.  
The representative also noted that error was committed when 
the Board:

- failed to apply the presumption of 
service connection;
- failed to apply the equipoise of 
evidence rule or the "benefit of the 
doubt" rule;
- failed to apply the 
protections/presumptions of 38 U.S.C. 
§ 1154(b).

Lastly, the representative asserted that error was committed 
when the Board did not grant a total disability evaluation 
based upon individual unemployability due to the Veteran's 
service-connected disorders.  

The Board initially finds that the moving party's allegation 
of error in the October 1962 Board decision essentially 
relates to how the Board weighed and evaluated the evidence 
that was before it.  A disagreement as to how the facts were 
weighed or evaluated does not constitute clear and 
unmistakable error.  The October 1962 Board decision reviewed 
all of the relevant evidence that could be obtained and of 
record.  The Board further considered potentially negative 
and positive evidence to include statements made by the 
Veteran and others with respect to his claim.  It would be 
further pointed out that it was not until many, many years 
later (circa 2005) that a doctor actually attributed any 
psychiatric disorder from which the Veteran was then 
suffering therefrom to his military service or any incidents 
therein.  The Board weighed the evidence before it and 
reached its decision.  As noted above, the accredited 
representative's allegation is essentially a disagreement as 
to how the facts were weighed or evaluated, and does not 
constitute clear and unmistakable error. 

Additionally, the moving party has not identified any 
specific finding or conclusion in the October 1962 Board 
decision that was undebatably erroneous.  In addition, there 
is no indication that the correct facts, as they were known 
at the time, were not before the Board.  Moreover, at the 
time of the October 1962 decision, the Board was not 
precluded from relying upon its own medical judgment to 
support its conclusions.  Cf. Colvin v. Derwinski, 1 Vet. 
App. 171 (1991) (holding that the Board cannot substitute its 
own medical judgment for that of medical professionals).  A 
medical member of the Board participated in the October 1962 
Board decision and was a signatory to the determination.  His 
signature signified his agreement with the conclusions that, 
even considering the private medical opinion, the evidence, 
with the application of generally accepted medical 
principles, did not demonstrate that the Veteran had a 
psychiatric disorder that should be service connected.  See 
Bowyer v. Brown, 7 Vet. App. 549, 552-53 (1995) (holding that 
the Board's position was substantially justified in a pre-
Colvin decision in relying on its own medical judgment).  As 
the October 1962 decision was ascribed to by the medical 
member of the panel, it cannot be said that all the evidence 
of record supported the moving party's position.  The opinion 
that the evidence was insufficient to establish service 
connection for a neuropsychiatric disorder was supported by 
the medical member of the panel and the Board apparently 
relied on the medical judgment him in deciding the appeal.

Therefore, as the record at the time of the October 1962 
decision included medical evidence both for and against the 
conclusion that the Veteran's had a psychiatric disorder that 
was connected to service, the moving party's argument remains 
one that the Board should have weighed or evaluated the 
evidence differently, and, thus, cannot form the basis for a 
finding of clear and unmistakable error.  38 C.F.R. § 
20.1403(d)(3) (2009).

As noted above, the fiduciary's accredited representative has 
contended that the record was incomplete when the Board 
issued its October 1962 decision.  He has maintained that 
"but for" the lack of private and government medical 
records, service connection would have been granted for a 
neuropsychiatric disorder.  In accordance with Russell v. 
Principi, 3 Vet. App. 310 (1992), Newman v. Brown, 5 Vet. 
App. 99 (1993), and Fugo v. Brown, 6 Vet. App. 40 (1993), the 
Board finds that this is not a valid claim of error.  

The Court, in Caffrey v. Brown, 6 Vet. App. 377, at 383 
(1994), stated the following:

. . . We have held that "[a] 
determination that there was a 'clear and 
unmistakable error' must be based on the 
record and law that existed at the time 
of the prior . . . decision."  Russell 
v. Principi, 3 Vet. App. 310, 314 (1992) 
(en banc).  Thus, a claim of CUE is based 
upon an assertion that there was an 
incorrect application of the law or fact 
as it existed at the time of the disputed 
adjudication.  Id.  Since an analysis of 
whether CUE has been committed may only 
proceed on the record, id., evidence that 
was not part of the record at the time of 
the prior determination may not form the 
basis of a finding that there was an act 
of clear and unmistakable error.

While it is true that an incomplete record, or one lacking in 
detail, may ultimately lead to an incorrect determination, it 
cannot be said that an incomplete record is also an incorrect 
record.  If the facts contained in the record are correct, it 
is not erroneous, although not embodying all of the relevant 
facts.  Rather, an incomplete record is just that - 
incomplete.  It allows for further development of facts and 
law to advance the Veteran's claim.  "New or recently 
developed facts or changes in the law subsequent to the 
original adjudication may provide grounds for reopening a 
case or for a de novo review but they do not provide a basis 
for revising a finally decided case."  Id. at 313.  Thus, an 
incomplete record, factually correct in all other respects, 
is not clearly and unmistakably erroneous.  This is true even 
in the present case where the possible cause of the record's 
"incompleteness" is the VA's possible breach of the duty to 
assist the Veteran in obtaining private and government 
records.  In short, the VA's, i.e., the Board's, breach of 
the duty to assist cannot form a basis for a claim of clear 
and unmistakable error because such a breach creates only an 
incomplete rather than an incorrect record.  As unjust as 
this finding may appear, it is dictated by the law by which 
the Board is bound.

Finally, the accredited representative has claimed that the 
Board, in October 1962, failed to apply the "presumption of 
service connection", the benefit of the doubt rule, and the 
"protections/presumptions under 38 U.S.C. § 1154(b)".  It 
is noted that the representative did not expand his 
discussion on these assertions.  In other words, the 
assertions were merely made without any additional argument 
provided as to how the Board failed to apply the laws and 
regulations to the claim before it.  In order to show that 
clear and unmistakable error occurred, the evidence must show 
that the law was incorrectly applied to the facts as they 
were known at the time and that, had the error not occurred, 
the decision would have been manifestly different.  Bustos v. 
West, 179 F.3d 1378 (Fed. Cir. 1999).  

In this instance, the accredited representative has not 
explained how the laws and regulations were incorrectly 
applied.  The representative has not clarified how the 
decision would have been "manifestly different" if the laws 
and regulations were applied in a different manner.  Instead 
of being specific in his arguments with respect to the laws 
and regulations, the accredited representative has been vague 
and imprecise, and as such, it is not clear how a different 
result would have ensued.  

Turning to the argument that the statutory or regulatory 
provisions extant at the time regarding combat status (38 
U.S.C. § 1154(b)) were incorrectly or not applied, the Board 
also finds that the October 1962 decision by the Board was in 
accordance with the applicable law and regulations.  The 
Board notes that this section provides that in the case of 
any Veteran who engaged in combat with the enemy, VA shall 
accept satisfactory lay evidence as sufficient proof of 
service incurrence of a disability even if there is no 
official record of such incurrence.  The Board would admit 
that it is it is unclear whether the Board considered that 
provision when adjudicating the claim in October 1962.  
Significantly, however, even if the Board did not consider 
that provision, that failure would have been harmless error 
as the allowance of service connection was precluded due to 
the underlying fact that the medical evidence did not link 
any disability from which appellant was then suffering from 
with his military service.  A service connection claim must 
be accompanied by evidence which establishes that the 
claimant currently has the claimed disability.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  For Veterans, 
disability compensation under 38 U.S.C. 310 required a 
disability resulting from injury or disease contracted in 
line of duty, which is also the current standard.  Thus, in 
order for a veteran to qualify for compensation, the Veteran 
had to establish the existence of disability and that a 
disability had resulted from a disease or injury that 
occurred in the line of duty.  Without an opinion that a 
disability resulted from a condition that occurred while in 
service, the claim of service connection would fail.  Hence, 
nonspecific allegations of failure to follow regulations are 
insufficient to satisfy the requirement of the pleading 
requirements, and as such, the argument is dismissed without 
prejudice.  

The remaining item to be discussed involves the 
representative's claim that error was committed by the Board 
in October 1962 when it did not grant a total disability 
based on individual unemployability.  The Board would point 
out that the issue on appeal involved that of service 
connection for a neuropsychiatric disorder.  A total 
disability rating based on individual unemployability was not 
before the Board.  As there was no final decision on this 
particular issue, to claim that clear and unmistakable error 
occurred is faulty on its face and does not arise to the 
standards required by 38 C.F.R. § 20.1400 (2009).  

Based on the foregoing, as the October 1962 Board decision 
contains no error of fact or law that, when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would be manifestly different but for such error, the October 
1962 Board decision was not clearly and unmistakably 
erroneous in failing to award service connection for a 
neuropsychiatric disorder.  

IV.  The July 2, 1981, Board Decision

The fourth issue on appeal involves the Board decision of 
July 1981.  Per the claims folder, the issue before the Board 
in July 1981 was entitlement to service connection for a 
psychiatric disorder and a back disorder.  The records 
reviewed prior to this decision included the Veteran's 
medical records from 1963 to 1981 along with statements 
provided by the Veteran.  The Board concluded that while the 
evidence did show that the Veteran was suffering from a 
psychiatric disorder, new and material evidence indicating 
that the condition had "its onset in service" had not been 
presented.  With respect to the back disability, the Board 
found that the evidence presented was cumulative and 
repetitious, and did not show that the condition was related 
to or caused by service.  Hence, this item was also denied.  

The Veteran was notified of the Board's decision but he did 
not request reconsideration of that action.  Moreover, he did 
not appeal his claim to the federal circuit.  Hence, this 
decision became final.

Through his accredited representative, the fiduciary has now 
come before the Board claiming that the July 1981 Board 
decision contained clear and unmistakable error.  Another 
laundry list of objections was proffered by the 
representative, many of them similar to arguments he made 
previously on the first three motions.  On the listing, the 
representative stated that the Board erred when it did not 
procure certain medical records, that it discredited or 
discounted pieces of evidence of record, that the Board lost 
"critical and key evidence", that it ignored evidence 
submitted, and that it relied on other pieces of evidence in 
the record, which it should not have done, to support the 
final outcome.  The representative also noted that error was 
committed when the Board:

- failed to apply the presumption of 
service connection;
- failed to apply the equipoise of 
evidence rule or the "benefit of the 
doubt" rule;
- failed to apply the 
protections/presumptions of 38 U.S.C. 
§ 1154(b).

Lastly, the representative asserted that error was committed 
when the Board did not grant a total disability evaluation 
based upon individual unemployability due to the Veteran's 
service-connected disorders.  The Board would point out that 
the accredited representative did not raise any objections 
with the Board's actions with respect the denial of service 
connection for a back disability.  

As the Board previously pointed out, many of the items 
complained thereof by the representative, items that he has 
said were an allegation of clear and unmistakable error in 
the July 1981 decision essentially relates to how the Board 
weighed and evaluated the evidence that was before it.  A 
disagreement as to how the facts were weighed or evaluated 
does not constitute clear and unmistakable error.  The July 
1981 Board decision reviewed all of the relevant evidence 
that could be obtained and of record.  The Board further 
considered potentially negative and positive evidence to 
include statements made by the Veteran and others with 
respect to his claim.  It would be further pointed out that 
it was not until many, many years later (circa 2005) that a 
doctor actually attributed any psychiatric disorder from 
which the Veteran was then suffering therefrom to his 
military service or any incidents therein.  The Board weighed 
the evidence before it and reached its decision.  As noted 
above, the accredited representative's allegation is 
essentially a disagreement as to how the facts were weighed 
or evaluated, and does not constitute clear and unmistakable 
error. 

Additionally, the moving party has not identified any 
specific finding or conclusion in the July 1981 Board 
decision that was undebatably erroneous.  In addition, there 
is no indication that the correct facts, as they were known 
at the time, were not before the Board.  Moreover, at the 
time of the July 1981 decision, the Board was not precluded 
from relying upon its own medical judgment to support its 
conclusions.  Cf. Colvin v. Derwinski, 1 Vet. App. 171 (1991) 
(holding that the Board cannot substitute its own medical 
judgment for that of medical professionals).  A medical 
member of the Board participated in the July 1981 Board 
decision and was a signatory to the determination.  His 
signature signified his agreement with the conclusions that, 
even considering a newly submitted medical opinion, the 
evidence, with the application of generally accepted medical 
principles, did not demonstrate that the Veteran had a 
psychiatric disorder that should be service connected.  See 
Bowyer v. Brown, 7 Vet. App. 549, 552-53 (1995) (holding that 
the Board's position was substantially justified in a pre-
Colvin decision in relying on its own medical judgment).  As 
the July 1981 decision was ascribed to by the medical member 
of the panel, it cannot be said that all the evidence of 
record supported the moving party's position.  The opinion 
that the evidence was insufficient to establish service 
connection for a neuropsychiatric disorder was supported by 
the medical member of the panel and the Board apparently 
relied on the medical judgment him in deciding the appeal.  

Therefore, as the record at the time of the July 1981 
decision included medical evidence both for and against the 
conclusion that the Veteran's had a psychiatric disorder that 
was connected to service, the moving party's argument remains 
one that the Board should have weighed or evaluated the 
evidence differently, and, thus, cannot form the basis for a 
finding of clear and unmistakable error.  38 C.F.R. § 
20.1403(d)(3) (2009).

As noted above, the fiduciary's accredited representative has 
contended that the record was incomplete when the Board 
issued its July 1981 decision.  He also has averred that the 
Board lost critical and key evidence that had previously been 
in the file.  He has maintained that "but for" the lack of 
private and government medical records, service connection 
would have been granted for a neuropsychiatric disorder.  In 
accordance with Russell v. Principi, 3 Vet. App. 310 (1992), 
Newman v. Brown, 5 Vet. App. 99 (1993), and Fugo v. Brown, 6 
Vet. App. 40 (1993), the Board finds that this is not a valid 
claim of error.  

The Court, in Caffrey v. Brown, 6 Vet. App. 377, at 383 
(1994), stated the following:

. . . We have held that "[a] 
determination that there was a 'clear and 
unmistakable error' must be based on the 
record and law that existed at the time 
of the prior . . . decision."  Russell 
v. Principi, 3 Vet. App. 310, 314 (1992) 
(en banc).  Thus, a claim of CUE is based 
upon an assertion that there was an 
incorrect application of the law or fact 
as it existed at the time of the disputed 
adjudication.  Id.  Since an analysis of 
whether CUE has been committed may only 
proceed on the record, id., evidence that 
was not part of the record at the time of 
the prior determination may not form the 
basis of a finding that there was an act 
of clear and unmistakable error.

While it is true that an incomplete record, or one lacking in 
detail, may ultimately lead to an incorrect determination, it 
cannot be said that an incomplete record is also an incorrect 
record.  If the facts contained in the record are correct, it 
is not erroneous, although not embodying all of the relevant 
facts.  Rather, an incomplete record is just that - 
incomplete.  It allows for further development of facts and 
law to advance the Veteran's claim.  "New or recently 
developed facts or changes in the law subsequent to the 
original adjudication may provide grounds for reopening a 
case or for a de novo review but they do not provide a basis 
for revising a finally decided case."  Id. at 313.  Thus, an 
incomplete record, factually correct in all other respects, 
is not clearly and unmistakably erroneous.  This is true even 
in the present case where the possible cause of the record's 
"incompleteness" is the VA's possible breach of the duty to 
assist the Veteran in obtaining private and government 
records.  In short, the VA's, i.e., the Board's, breach of 
the duty to assist cannot form a basis for a claim of clear 
and unmistakable error because such a breach creates only an 
incomplete rather than an incorrect record.  As unjust as 
this finding may appear, it is dictated by the law by which 
the Board is bound.

It has also been claimed by the accredited representative 
that the Board, in July 1981, failed to apply the 
"presumption of service connection", the benefit of the 
doubt rule, and the "protections/presumptions under 38 
U.S.C. § 1154(b)".  It is noted that the representative did 
not expand his discussion on these assertions.  In other 
words, the assertions were merely made without any additional 
argument provided as to how the Board failed to apply the 
laws and regulations to the claim before it.  In order to 
show that clear and unmistakable error occurred, the evidence 
must show that the law was incorrectly applied to the facts 
as they were known at the time and that, had the error not 
occurred, the decision would have been manifestly different.  
Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).  

In this instance, the accredited representative has not 
explained how the laws and regulations were incorrectly 
applied.  The representative has not clarified how the 
decision would have been "manifestly different" if the laws 
and regulations were applied in a different manner.  Instead 
of being specific in his arguments with respect to the laws 
and regulations, the accredited representative has been vague 
and imprecise, and as such, it is not clear how a different 
result would have ensued.  

Turning to the argument that the statutory or regulatory 
provisions extant at the time regarding combat status (38 
U.S.C. § 1154(b)) were incorrectly or not applied, the Board 
also finds that the July 1981 decision by the Board was in 
accordance with the applicable law and regulations.  The 
Board notes that this section provides that in the case of 
any Veteran who engaged in combat with the enemy, VA shall 
accept satisfactory lay evidence as sufficient proof of 
service incurrence of a disability even if there is no 
official record of such incurrence.  The Board would admit 
that it is it is unclear whether the Board considered that 
provision when adjudicating the claim in July 1981.  
Significantly, however, even if the Board did not consider 
that provision, that failure would have been harmless error 
as the allowance of service connection was precluded due to 
the underlying fact that the credible medical evidence did 
not link any disability from which appellant was then 
suffering from with his military service.  A service 
connection claim must be accompanied by evidence which 
establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
For Veterans, disability compensation under 38 U.S.C. 310 
required a disability resulting from injury or disease 
contracted in line of duty, which is also the current 
standard.  Thus, in order for a veteran to qualify for 
compensation, the Veteran had to establish the existence of 
disability and that a disability had resulted from a disease 
or injury that occurred in the line of duty.  Without a 
credible opinion that a disability resulted from a condition 
that occurred while in service, the claim of service 
connection would fail.  Hence, nonspecific allegations of 
failure to follow regulations are insufficient to satisfy the 
requirement of the pleading requirements, and as such, the 
argument is dismissed without prejudice.  

The remaining item to be discussed involves the 
representative's claim that error was committed by the Board 
in July 1981 when it did not grant a total disability based 
on individual unemployability.  The Board would point out 
that the issue on appeal involved that of service connection 
for a neuropsychiatric disorder and a lower back disability.  
A total disability rating based on individual unemployability 
was not before the Board.  As there was no final decision on 
this particular issue, to claim that clear and unmistakable 
error occurred is faulty on its face and does not arise to 
the standards required by 38 C.F.R. § 20.1400 (2009).  

As previously reported, the July 1981 Board decision 
discussed the issues of entitlement to service connection for 
a psychiatric disorder and for a back disability.  The 
accredited representative included the Board's action with 
respect to a back disability in his original motion.  
However, nothing in the body of the motion addresses any 
possible errors in the Board's decision with respect to the 
back.  In view of the representative's failure to plead a 
valid clear and unmistakable error claim, this portion of the 
appeal must be dismissed, without prejudice to refiling of a 
clear and unmistakable error claim regarding the rating 
decision of July 1981.  See, e.g., Simmons v. Principi, 17 
Vet. App. 104 (2003).

Hence, based upon the above discussion, as the July 1981 
Board decision contains no error of fact or law that, when 
called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds could not differ, that 
the result would be manifestly different but for such error, 
the July 1981 Board decision was not clearly and unmistakably 
erroneous in failing to award service connection for a 
neuropsychiatric disorder and a back disability.  

V.  The December 13, 1983, Board Decision

The remaining issue on appeal involves the Board's decision 
of December 13, 1983.  The issues on appeal in that decision 
were entitlement to service connection for a chronic acquired 
psychiatric disorder and for a chronic gastrointestinal 
disorder.  The records reviewed prior to this decision 
included the Veteran's medical records from 1948 to the 
present (with respect to the gastrointestinal disorder) and 
the medical records submitted since 1981 with respect to the 
psychiatric disability.  Also considered were statements 
provided by the Veteran and other miscellaneous documents 
contained in the claims folder.  The Board concluded that 
while the evidence did show that the Veteran was suffering 
from a psychiatric disorder, new and material evidence 
establishing a new factual basis on which to grant service 
connection had not been presented.  The Board further found 
that, with respect to the gastrointestinal disorder, that the 
evidence did not show that the appellant had a 
gastrointestinal disability when he was discharged and that 
any condition that he then suffering therefrom was not 
related to the Veteran's service or any incidents therein.  
Hence, this item was also denied.  

The Veteran was notified of the Board's decision but he did 
not request reconsideration of that action.  Moreover, he did 
not appeal his claim to the federal circuit.  Hence, this 
decision became final.

The accredited representative has now come before the Board 
claiming that the Board's decision of December 1983 contained 
clear and unmistakable error.  In his motion, the accredited 
representative incorporated by reference the arguments he 
made with respect to the Board's July 1981 decision.  He 
further claimed that the Board's decision was "arbitrary and 
capricious" and a violation of the Veteran's statutory 
rights.  He concluded by writing that each of the purported 
errors solely or in combination with one another was outcome 
determinative and as such, the Board's decision should be 
vacated.  

As noted above, the accredited representative provided a menu 
of items he believed were clear and unmistakable errors 
committed by the Board in the July 1981 decision.  If the 
Board now applies those arguments to the Board decision of 
December 1983, then the Board is left with the following 
items.  On the listing, the representative stated that the 
Board erred when it did not procure certain medical records, 
that it discredited or discounted pieces of evidence of 
record, that the Board lost "critical and key evidence", 
that it ignored evidence submitted, and that it relied on 
other pieces of evidence in the record, which it should not 
have done, to support the final outcome.  The representative 
also noted that error was committed when the Board:

- failed to apply the presumption of 
service connection;
- failed to apply the equipoise of 
evidence rule or the "benefit of the 
doubt" rule;
- failed to apply the 
protections/presumptions of 38 U.S.C. 
§ 1154(b).

Lastly, the representative asserted that error was committed 
when the Board did not grant a total disability evaluation 
based upon individual unemployability due to the Veteran's 
service-connected disorders.  The Board would point out that 
the accredited representative did not raise any objections 
with the Board's actions with respect the denial of service 
connection for a chronic gastrointestinal disability.  

As the Board previously pointed out, many of the items 
complained thereof by the representative, items that he has 
said were an allegation of clear and unmistakable error in 
the December 1983 decision essentially relates to how the 
Board weighed and evaluated the evidence that was before it.  
A disagreement as to how the facts were weighed or evaluated 
does not constitute clear and unmistakable error.  The 
December 1983 Board decision reviewed all of the relevant 
evidence that could be obtained and of record.  The Board 
further considered potentially negative and positive evidence 
to include statements made by the Veteran and others with 
respect to his claim.  It would be further pointed out that 
it was not until many, many years later (circa 2005) that a 
doctor actually attributed any psychiatric disorder from 
which the Veteran was then suffering therefrom to his 
military service or any incidents therein.  The Board weighed 
the evidence before it and reached its decision.  As noted 
above, the accredited representative's allegation is 
essentially a disagreement as to how the facts were weighed 
or evaluated, and does not constitute clear and unmistakable 
error. 

Additionally, the moving party has not identified any 
specific finding or conclusion in the December 1983 Board 
decision that was undebatably erroneous.  In addition, there 
is no indication that the correct facts, as they were known 
at the time, were not before the Board.  Moreover, at the 
time of the December 1983 decision, the Board was not 
precluded from relying upon its own medical judgment to 
support its conclusions.  Cf. Colvin v. Derwinski, 1 Vet. 
App. 171 (1991) (holding that the Board cannot substitute its 
own medical judgment for that of medical professionals).  A 
medical member of the Board participated in the December 1983 
Board decision and was a signatory to the determination.  His 
signature signified his agreement with the conclusions that, 
even considering newly submitted medical information, the 
evidence, with the application of generally accepted medical 
principles, did not demonstrate that the Veteran had a 
psychiatric disorder that should be service connected.  See 
Bowyer v. Brown, 7 Vet. App. 549, 552-53 (1995) (holding that 
the Board's position was substantially justified in a pre-
Colvin decision in relying on its own medical judgment).  As 
the December 1983 decision was ascribed to by the medical 
member of the panel, it cannot be said that all the evidence 
of record supported the moving party's position.  The opinion 
that the evidence was insufficient to establish service 
connection for a neuropsychiatric disorder was supported by 
the medical member of the panel and the Board apparently 
relied on the medical judgment him in deciding the appeal.  

Therefore, as the record at the time of the December 1983 
decision included medical evidence both for and against the 
conclusion that the Veteran's had a psychiatric disorder that 
was connected to service, the moving party's argument remains 
one that the Board should have weighed or evaluated the 
evidence differently, and, thus, cannot form the basis for a 
finding of clear and unmistakable error.  38 C.F.R. § 
20.1403(d)(3) (2009).

As noted above, the fiduciary's accredited representative 
has, by reference, contended that the record was incomplete 
when the Board issued its December 1983 decision.  He also 
has averred that the Board lost critical and key evidence 
that had previously been in the file.  He has maintained that 
"but for" the lack of private and government medical 
records, service connection would have been granted for a 
neuropsychiatric disorder.  In accordance with Russell v. 
Principi, 3 Vet. App. 310 (1992), Newman v. Brown, 5 Vet. 
App. 99 (1993), and Fugo v. Brown, 6 Vet. App. 40 (1993), the 
Board finds that this is not a valid claim of error.  

The Court, in Caffrey v. Brown, 6 Vet. App. 377, at 383 
(1994), stated the following:

. . . We have held that "[a] 
determination that there was a 'clear and 
unmistakable error' must be based on the 
record and law that existed at the time 
of the prior . . . decision."  Russell 
v. Principi, 3 Vet. App. 310, 314 (1992) 
(en banc).  Thus, a claim of CUE is based 
upon an assertion that there was an 
incorrect application of the law or fact 
as it existed at the time of the disputed 
adjudication.  Id.  Since an analysis of 
whether CUE has been committed may only 
proceed on the record, id., evidence that 
was not part of the record at the time of 
the prior determination may not form the 
basis of a finding that there was an act 
of clear and unmistakable error.

While it is true that an incomplete record, or one lacking in 
detail, may ultimately lead to an incorrect determination, it 
cannot be said that an incomplete record is also an incorrect 
record.  If the facts contained in the record are correct, it 
is not erroneous, although not embodying all of the relevant 
facts.  Rather, an incomplete record is just that - 
incomplete.  It allows for further development of facts and 
law to advance the Veteran's claim.  "New or recently 
developed facts or changes in the law subsequent to the 
original adjudication may provide grounds for reopening a 
case or for a de novo review but they do not provide a basis 
for revising a finally decided case."  Id. at 313.  Thus, an 
incomplete record, factually correct in all other respects, 
is not clearly and unmistakably erroneous.  This is true even 
in the present case where the possible cause of the record's 
"incompleteness" is the VA's possible breach of the duty to 
assist the Veteran in obtaining private and government 
records or loss of records.  In short, the VA's, i.e., the 
Board's, breach of the duty to assist cannot form a basis for 
a claim of clear and unmistakable error because such a breach 
creates only an incomplete rather than an incorrect record.  
As unjust as this finding may appear, it is dictated by the 
law by which the Board is bound.

It has also been claimed by the accredited representative 
that the Board, in December 1983, failed to apply the 
"presumption of service connection", the benefit of the 
doubt rule, and the "protections/presumptions under 38 
U.S.C. § 1154(b)".  It is noted that the representative did 
not expand his discussion on these assertions.  He did not 
expand his discussion in his original presentation involving 
the July 1981 Board decision nor did he submit any new 
argument with respect to this item.  In other words, the 
assertions were merely made without any additional argument 
provided as to how the Board failed to apply the laws and 
regulations to the claim before it.  In order to show that 
clear and unmistakable error occurred, the evidence must show 
that the law was incorrectly applied to the facts as they 
were known at the time and that, had the error not occurred, 
the decision would have been manifestly different.  Bustos v. 
West, 179 F.3d 1378 (Fed. Cir. 1999).  

In this instance, the accredited representative has not 
explained how the laws and regulations were incorrectly 
applied.  The representative has not clarified how the 
decision would have been "manifestly different" if the laws 
and regulations were applied in a different manner.  Instead 
of being specific in his arguments with respect to the laws 
and regulations, the accredited representative has been vague 
and imprecise, and as such, it is not clear how a different 
result would have ensued.  

Turning to the argument that the statutory or regulatory 
provisions extant at the time regarding combat status (38 
U.S.C. § 1154(b)) were incorrectly or not applied, the Board 
also finds that the December 1983 decision by the Board was 
in accordance with the applicable law and regulations.  The 
Board notes that this section provides that in the case of 
any Veteran who engaged in combat with the enemy, VA shall 
accept satisfactory lay evidence as sufficient proof of 
service incurrence of a disability even if there is no 
official record of such incurrence.  The Board would admit 
that it is it is unclear whether the Board considered that 
provision when adjudicating the claim in December 1983.  
Significantly, however, even if the Board did not consider 
that provision, that failure would have been harmless error 
as the allowance of service connection was precluded due to 
the underlying fact that the credible medical evidence did 
not link any disability from which appellant was then 
suffering from with his military service.  A service 
connection claim must be accompanied by evidence which 
establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
For Veterans, disability compensation under 38 U.S.C. 310 
required a disability resulting from injury or disease 
contracted in line of duty, which is also the current 
standard.  Thus, in order for a veteran to qualify for 
compensation, the Veteran had to establish the existence of 
disability and that a disability had resulted from a disease 
or injury that occurred in the line of duty.  Without a 
credible opinion that a disability resulted from a condition 
that occurred while in service, the claim of service 
connection would fail.  Hence, nonspecific allegations of 
failure to follow regulations are insufficient to satisfy the 
requirement of the pleading requirements, and as such, the 
argument is dismissed without prejudice.  

The remaining item to be discussed involves the 
representative's claim that error was committed by the Board 
in December 1983 when it did not grant a total disability 
based on individual unemployability.  The Board would point 
out that the issue on appeal involved that of service 
connection for a chronic acquired psychiatric disability and 
a chronic gastrointestinal disorder.  A total disability 
rating based on individual unemployability was not before the 
Board.  As there was no final decision on this particular 
issue, to claim that clear and unmistakable error occurred is 
faulty on its face and does not arise to the standards 
required by 38 C.F.R. § 20.1400 (2009).  

As previously reported, the December 1983 Board decision 
discussed the issues of entitlement to service connection for 
a psychiatric disorder and for a gastrointestinal disability.  
The accredited representative included the Board's action 
with respect to a gastrointestinal disability in his original 
motion.  However, nothing in the body of the motion addresses 
any possible errors in the Board's decision with respect to 
the gastrointestinal disorder.  In view of the 
representative's failure to plead a valid clear and 
unmistakable error claim, this portion of the appeal must be 
dismissed, without prejudice to refiling of a clear and 
unmistakable error claim regarding the rating decision of 
December 1983.  See, e.g., Simmons v. Principi, 17 Vet. App. 
104 (2003).

Finally, the accredited representative has claimed that the 
Board's decision of December 1983 was arbitrary, capricious, 
and a violation of the Veteran's statutory rights.  Yet, the 
representative has not expanded his arguments with respect to 
these points.  He has not said how the decision was 
arbitrary.  He has not pointed out why the Board's decision 
was capricious.  Moreover, the representative had not 
detailed what statutory rights of the Veteran were violated 
by the Board.  In other words, the representative's statement 
was vague and inarticulately crafted.  The Board therefore 
finds that the accredited representative has failed to plead 
a valid clear and unmistakable error claim with respect to 
these points, and as such, this portion of the appeal must be 
dismissed.  

Hence, based upon the above discussion, as the December 1983 
Board decision contains no error of fact or law that, when 
called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds could not differ, that 
the result would be manifestly different but for such error, 
the December 1983 Board decision was not clearly and 
unmistakably erroneous in failing to award service connection 
for a chronic acquired psychiatric disability and a chronic 
gastrointestinal disorder.  


ORDER

1.  The motion to revise or reverse the November 4, 1949, 
decision of the Board, which denied an increased evaluation 
for hydronephrosis of the left kidney, then rated as 10 
percent disabling, is denied. 

2.  The motion to revise or reverse the September 26, 1961, 
decision of the Board, which denied the granting of service 
connection for a neuropsychiatric disorder, is denied.  

3.  The motion to revise or reverse the October 17, 1962, 
reconsideration action of the Board, which denied the 
revision of the Board's decision of September 26, 1961, that 
had denied the granting of service connection for a 
neuropsychiatric disorder, is denied.  

4.  The motion to revise or reverse the July 2, 1981, 
decision of the Board, which denied the granting of service 
connection for a psychiatric disorder and a back disorder, is 
denied.  

5.  The motion to revise or reverse the December 13, 1983, 
decision of the Board, which denied the granting of service 
connection for a chronic acquired psychiatric disorder and a 
chronic gastrointestinal disorder, is denied.  



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


